

DASAN ZHONE SOLUTIONS, INC.
2017 INCENTIVE AWARD PLAN


ARTICLE 1.

PURPOSE
The purpose of the DASAN Zhone Solutions, Inc. 2017 Incentive Award Plan (the
“Plan”) is to promote the success and enhance the value of DASAN Zhone
Solutions, Inc., a Delaware corporation (the “Company”), and its Affiliates (as
defined below) by linking the individual interests of Employees, Consultants and
members of the Board to those of the Company’s stockholders and by providing
such individuals with an incentive for outstanding performance to generate
superior returns to the Company’s stockholders. The Plan is further intended to
provide flexibility to the Company and its Affiliates in their ability to
motivate, attract, and retain the services of those individuals upon whose
judgment, interest, and special effort the successful conduct of the Company’s
operation is largely dependent.
ARTICLE 2.

DEFINITIONS AND CONSTRUCTION
Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise. The singular
pronoun shall include the plural where the context so indicates.
2.1    “Administrator” shall mean the entity that conducts the general
administration of the Plan as provided in Article 11 hereof. With reference to
the duties of the Administrator under the Plan which have been delegated to one
or more persons pursuant to Section 11.6 hereof, or which the Board has assumed,
the term “Administrator” shall refer to such person(s) unless the Committee or
the Board has revoked such delegation or the Board has terminated the assumption
of such duties.
2.2    “Affiliate” shall mean any Parent or any Subsidiary.
2.3    “Applicable Accounting Standards” shall mean Generally Accepted
Accounting Principles in the United States, International Financial Reporting
Standards or such other accounting principles or standards as may apply to the
Company’s financial statements under United States federal securities laws from
time to time.
2.4    “Applicable Law” shall mean any applicable law, including without
limitation, (a) provisions of the Code, the Securities Act, the Exchange Act and
any rules or regulations thereunder; (b) corporate, securities, tax or other
laws, statutes, rules, requirements or regulations, whether federal, state,
local or foreign; and (c) rules of any securities exchange or automated
quotation system on which the Shares are listed, quoted or traded.
2.5    “Award” shall mean an Option, a Restricted Stock award, a Performance
Bonus Award, a Dividend Equivalent award, a Stock Payment award, a Restricted
Stock Unit award, a Performance Share award, an Other Incentive Award, or a
Stock Appreciation Right, which may be awarded or granted under the Plan.
2.6    “Award Agreement” shall mean any written notice, agreement, contract or
other instrument or document evidencing an Award, including through electronic
medium, which shall contain such terms and conditions with respect to an Award
as the Administrator shall determine, consistent with the Plan.
2.7    “Board” shall mean the Board of Directors of the Company.
2.8    “Cause” shall mean (a) the Administrator’s determination that the
Participant failed to substantially perform the Participant’s duties (other than
any such failure resulting from the Participant’s Disability); (b) the
Administrator’s determination that the Participant failed to carry out, or
comply with any lawful and reasonable directive of the Board or the
Participant’s immediate supervisor; (c) the Participant’s conviction, plea of no
contest, plea of nolo contendere, or imposition of unadjudicated probation for
any felony, indictable offense or crime involving moral





--------------------------------------------------------------------------------




turpitude; (d) the Participant’s unlawful use (including being under the
influence) or possession of illegal drugs on the premises of the Company or any
of its Affiliates or while performing the Participant’s duties and
responsibilities; or (e) the Participant’s commission of an act of fraud,
embezzlement, misappropriation, willful or gross misconduct, or breach of
fiduciary duty against the Company or any of its Affiliates. Notwithstanding the
foregoing, if the Participant is a party to a written employment or consulting
agreement with the Company or any of its Affiliates in which the term “cause” is
defined, then “Cause” shall be as such term is defined in the applicable written
employment or consulting agreement.
2.9    “Change in Control” shall mean the occurrence of any of the following
events:
(a)     A transaction or series of transactions (other than an offering of
Shares to the general public through a registration statement filed with the
Securities and Exchange Commission) whereby any “person” or related “group” of
“persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange
Act) (other than (i) the Company or any Affiliate, (ii) an employee benefit plan
maintained by any of the foregoing entities, (iii) a “person” or “group” that,
prior to such transaction, directly or indirectly controls, is controlled by, or
is under common control with, the Company, or (iv) any Permitted Holder),
directly or indirectly acquires beneficial ownership (within the meaning of Rule
13d-3 under the Exchange Act) of securities of the Company possessing more than
fifty percent (50%) of the total combined voting power of the Company’s
securities outstanding immediately after such acquisition; or
(b)     During any period of two consecutive years following the Effective Date,
individuals who, at the beginning of such period, constitute the Board together
with any new Director(s) (other than a Director designated by a person or entity
who shall have entered into an agreement with the Company to effect a
transaction described in Section 2.8(a) or Section 2.8(c)) whose election by the
Board or nomination for election by the Company’s stockholders was approved by a
vote of at least two-thirds (2/3) of the Directors then still in office who
either were Directors at the beginning of the two-year period or whose election
or nomination for election was previously so approved, cease for any reason to
constitute a majority thereof; or
(c)     The consummation by the Company (whether directly involving the Company
or indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination, (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case, other than a transaction:
(i)     Which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person or
entity that, as a result of the transaction, controls, directly or indirectly,
the Company or owns, directly or indirectly, all or substantially all of the
Company’s assets or otherwise succeeds to the business of the Company (the
Company or such person or entity, the “Successor Entity”)) directly or
indirectly, at least a majority of the combined voting power of the Successor
Entity’s outstanding voting securities immediately after the transaction, and
(ii)     After which no “person” or “group” (other than any Permitted Holder)
beneficially owns voting securities representing fifty percent (50%) or more of
the combined voting power of the Successor Entity; provided, however, that no
“person” or “group” shall be treated for purposes of this Section 2.8(c)(ii) as
beneficially owning fifty percent (50%) or more of the combined voting power of
the Successor Entity solely as a result of the voting power held in the Company
prior to the consummation of the transaction; or
(d)     A liquidation or dissolution of the Company.


Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any Award (or any portion of an Award) that provides for
the deferral of compensation that is subject to Section 409A of the Code, to the
extent required to avoid the imposition of additional taxes under Section 409A
of the Code, the transaction or event described in subsection (a), (b), (c) or
(d) above with respect to such Award (or portion thereof) shall only constitute
a Change in Control for purposes of the payment timing of such Award if such
transaction also constitutes a “change in control event” (within the meaning of
Section 409A of the Code). Consistent with the terms of this Section 2.8, the


2



--------------------------------------------------------------------------------




Administrator shall have full and final authority to determine conclusively
whether a Change in Control of the Company has occurred pursuant to the above
definition, the date of the occurrence of such Change in Control and any
incidental matters relating thereto.
2.10    “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, together with the regulations and official guidance promulgated
thereunder, whether issued prior or subsequent to the grant of any Award.
2.11    “Committee” shall mean the Compensation Committee of the Board, or
another committee or subcommittee of the Board described in Article 11 hereof.
2.12    “Common Stock” shall mean the common stock of the Company.
2.13    “Company” shall mean DASAN Zhone Solutions, Inc., a Delaware
corporation.
2.14    “Consultant” shall mean any consultant or advisor of the Company or any
Affiliate who qualifies as a consultant or advisor under the applicable rules of
Form S-8 Registration Statement.
2.15    “Covered Employee” shall mean any Employee who is, or could become, a
“covered employee” within the meaning of Section 162(m) of the Code.
2.16    “Director” shall mean a member of the Board, as constituted from time to
time.
2.17    “Director Limit” shall have the meaning provided in Section 4.6 hereof.
2.18    “Disability” shall mean that the Participant is either (a) unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months, or (b) by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve months, receiving income
replacement benefits for a period of not less than three months under a
long-term disability plan covering employees of the Company. For purposes of the
Plan, a Participant shall be deemed to have incurred a Disability if the
Participant is determined to be totally disabled by the Social Security
Administration or in accordance with the applicable disability insurance program
of the Company’s, provided that the definition of “disability” applied under
such disability insurance program complies with the requirements of this
definition.
2.19    “Dividend Equivalent” shall mean a right to receive the equivalent value
(in cash or Shares) of dividends paid on Shares, awarded under Section 9.2
hereof.
2.20    “DRO” shall mean a “domestic relations order” as defined by the Code or
Title I of the Employee Retirement Income Security Act of 1974, as amended from
time to time, or the rules thereunder.
2.21     “Effective Date” shall mean the date the Plan is approved by the Board.
2.22    “Eligible Individual” shall mean any person who is an Employee, a
Consultant or a Non-Employee Director, as determined by the Administrator.
2.23    “Employee” shall mean any officer or other employee (within the meaning
of Section 3401(c) of the Code) of the Company or any Affiliate.
2.24    “Equity Restructuring” shall mean a nonreciprocal transaction between
the Company and its stockholders, such as a stock dividend, stock split,
spin-off, rights offering or recapitalization through a large, nonrecurring cash
dividend, that affects the number or kind of Shares (or other securities of the
Company) or the share


3



--------------------------------------------------------------------------------




price of Common Stock (or other securities) and causes a change in the per share
value of the Common Stock underlying outstanding stock-based Awards.
2.25    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.
2.26    “Expiration Date” shall have the meaning given to such term in Section
12.1(c).
2.27    “Fair Market Value” shall mean, as of any given date, the value of a
Share determined as follows:
(a)    If the Common Stock is (i) listed on any established securities exchange
(such as the New York Stock Exchange, the NASDAQ Global Market and the NASDAQ
Global Select Market), (ii) listed on any national market system or (iii)
listed, quoted or traded on any automated quotation system, its Fair Market
Value shall be the closing sales price for a Share as quoted on such exchange or
system for such date or, if there is no closing sales price for a Share on the
date in question, the closing sales price for a Share on the last preceding date
for which such quotation exists, as reported in The Wall Street Journal or such
other source as the Administrator deems reliable;
(b)    If the Common Stock is not listed on an established securities exchange,
national market system or automated quotation system, but the Common Stock is
regularly quoted by a recognized securities dealer, its Fair Market Value shall
be the mean of the high bid and low asked prices for such date or, if there are
no high bid and low asked prices for a Share on such date, the high bid and low
asked prices for a Share on the last preceding date for which such information
exists, as reported in The Wall Street Journal or such other source as the
Administrator deems reliable; or
(c)    If the Common Stock is neither listed on an established securities
exchange, national market system or automated quotation system nor regularly
quoted by a recognized securities dealer, its Fair Market Value shall be
established by the Administrator in good faith.
2.28    “Good Reason” shall mean (a) a change in the Participant’s position with
the Company or an Affiliate employing Participant that materially reduces the
Participant’s authority, duties or responsibilities or the level of management
to which he or she reports, (b) a material diminution in the Participant’s
aggregate level of compensation (including base salary, fringe benefits and
target bonuses under any corporate performance-based incentive programs) or (c)
a relocation of the Participant’s place of employment by more than 50 miles,
provided that such change, reduction or relocation is effected by the Company or
an Affiliate employing Participant without the Participant’s consent.
Notwithstanding the foregoing, if Participant is a party to a written employment
or consulting agreement with the Company or an Affiliate employing Participant
in which the term “good reason” is defined, then “Good Reason” shall be as such
term is defined in the applicable written employment or consulting agreement.
2.29    “Greater Than 10% Stockholder” shall mean an individual then-owning
(within the meaning of Section 424(d) of the Code) more than ten percent (10%)
of the total combined voting power of all classes of stock of the Company or any
“parent corporation” or “subsidiary corporation” (as defined in Sections 424(e)
and 424(f) of the Code, respectively).
2.30    “Incentive Stock Option” shall mean an Option that is intended to
qualify as an incentive stock option and conforms to the applicable provisions
of Section 422 of the Code.
2.31    “Individual Award Limits” shall mean the cash and share limits
applicable to Awards granted under the Plan, as set forth in Section 3.3 hereof.
2.32    “Non-Employee Director” shall mean a Director of the Company who is not
an Employee.
2.33    “Non-Qualified Stock Option” shall mean an Option that is not an
Incentive Stock Option or which is designated as an Incentive Stock Option but
does not meet the applicable requirements of Section 422 of the Code.


4



--------------------------------------------------------------------------------




2.34    “Option” shall mean a right to purchase Shares at a specified exercise
price, granted under Article 6 hereof. An Option shall be either a Non-Qualified
Stock Option or an Incentive Stock Option; provided, however, that Options
granted to Non-Employee Directors and Consultants shall only be Non-Qualified
Stock Options.
2.35    “Organizational Documents” shall mean, collectively, (a) the Company’s
articles of incorporation, certificate of incorporation, bylaws or other similar
organizational documents relating to the creation and governance of the Company,
and (b) the Committee’s charter or other similar organizational documentation
relating to the creation and governance of the Committee.
2.36    “Other Incentive Award” shall mean an Award denominated in, linked to or
derived from Shares or value metrics related to Shares, granted pursuant to
Section 9.6 hereof.
2.37    “Parent” shall mean any entity (other than the Company), whether
domestic or foreign, in an unbroken chain of entities ending with the Company if
each of the entities other than the Company beneficially owns, at the time of
the determination, securities or interests representing more than fifty percent
(50%) of the total combined voting power of all classes of securities or
interests in one of the other entities in such chain.
2.38    “Participant” shall mean a person who has been granted an Award pursuant
to the Plan.
2.39    “Performance-Based Compensation” shall mean any compensation that is
intended to qualify as “performance-based compensation” as described in
Section 162(m)(4)(C) of the Code.
2.40    “Performance Bonus Award” shall mean an Award that is granted under
Section 9.1 hereof.
2.41    “Performance Criteria” shall mean the criteria (and adjustments) that
the Committee selects for an Award for purposes of establishing the Performance
Goal or Performance Goals for a Performance Period, determined as follows:
(a)    The Performance Criteria that shall be used to establish Performance
Goals are limited to the following: (i) net earnings or adjusted net earnings
(in each case, either before or after one or more of the following: (A)
interest, (B) taxes, (C) depreciation, (D) amortization, and (E) non-cash
equity-based compensation expense); (ii) gross or net sales or revenue or sales
or revenue growth; (iii) net income (either before or after taxes); (iv)
adjusted net income; (v) operating earnings or profit (either before or after
taxes); (vi) cash flow (including, but not limited to, operating cash flow, free
cash flow and cash flow return on capital); (vii) return on assets; (viii)
return on net assets; (ix) return on capital or return on invested capital; (x)
return on stockholders’ equity; (xi) stockholder return; (xii) return on sales;
(xiii) gross or net profit or operating margin; (xiv) costs, reductions in costs
and cost control measures; (xv) productivity; (xvi) expenses; (xvii) margins;
(xviii) working capital; (xix) earnings or loss per share; (xx) adjusted
earnings or loss per share; (xxi) price per Share or dividends per share (or
appreciation in and/or maintenance of such price or dividends); (xxii)
implementation or completion of critical projects; (xxiii) market share; (xxiv)
debt levels or reduction; (xxv) comparisons with other stock market indices;
(xxvi) financing and other capital raising transactions; (xxvii) acquisition
activity; (xxviii) economic value-added; (xxix) customer satisfaction, (xxx)
earnings as a multiple of interest expense; and (xxxi) total capital invested in
assets, any of which may be measured either in absolute terms for the Company or
any operating unit of the Company or as compared to any incremental increase or
decrease, or on a relative basis, or as compared to results of a peer group or
to market performance indicators or indices.
(b)    The Administrator may, in its sole discretion, provide that one or more
objectively determinable adjustments shall be made to one or more of the
Performance Goals. Such adjustments may include, but are not limited to, one or
more of the following: (i) items related to a change in Applicable Accounting
Standards; (ii) items relating to financing activities; (iii) expenses for
restructuring or productivity initiatives; (iv) other non-operating items;
(v) items related to acquisitions; (vi) items attributable to the business
operations of any entity acquired by the Company during the Performance Period;
(vii) items related to the sale or disposition of a business or segment of a
business; (viii) items related to discontinued operations that do not qualify as
a segment of a business under Applicable Accounting Standards; (ix) items
attributable to any stock dividend, stock split, combination or exchange of
stock occurring during the Performance Period; (x) any other items of
significant income or expense which are determined


5



--------------------------------------------------------------------------------




to be appropriate adjustments; (xi) items relating to unusual or extraordinary
corporate transactions, events or developments; (xii)  items related to
amortization of acquired intangible assets; (xiii) items that are outside the
scope of the Company’s core, on-going business activities; (xiv) items relating
to changes in tax laws; (xv) items relating to asset impairment charges; (xvi)
items relating to gains or losses for litigation, arbitration and contractual
settlements; or (xvii) items relating to any other unusual or nonrecurring
events or changes in Applicable Law, Applicable Accounting Standards or business
conditions. For all Awards intended to qualify as Performance-Based
Compensation, such determinations shall be made within the time prescribed by,
and otherwise in compliance with, Section 162(m) of the Code.
2.42    “Performance Goals” shall mean, for a Performance Period, one or more
goals established in writing by the Administrator for the Performance Period
based upon one or more Performance Criteria. Depending on the Performance
Criteria used to establish such Performance Goals, the Performance Goals may be
expressed in terms of overall performance of the Company, any Affiliate, any
division or business unit thereof or an individual. The achievement of each
Performance Goal shall be determined in accordance with Applicable Accounting
Standards.
2.43    “Performance Period” shall mean one or more periods of time, which may
be of varying and/or overlapping durations, as the Administrator may select,
over which the attainment of one or more Performance Goals will be measured for
the purpose of determining a Participant’s right to, vesting of, and/or the
payment of, an Award.
2.44    “Performance Share” shall mean a contractual right awarded under Section
9.5 hereof to receive a number of Shares or the Fair Market Value of such number
of Shares in cash based on the attainment of specified Performance Goals or
other criteria determined by the Administrator.
2.45    “Permitted Holder” shall mean DASAN Networks, Inc., a company
incorporated under the laws of Korea (or any successor thereof), or any person
or entity that directly or indirectly controls, is controlled by, or is under
common control with, DASAN Networks, Inc.
2.46    “Permitted Transferee” shall mean, with respect to a Participant, any
“family member” of the Participant, as defined under the General Instructions to
Form S-8 Registration Statement under the Securities Act or any successor Form
thereto, or any other transferee specifically approved by the Administrator,
after taking into account Applicable Law.
2.1    “Plan” shall mean this DASAN Zhone Solutions, Inc. 2017 Incentive Award
Plan, as it may be amended, supplemented or amended and restated from time to
time.
2.44     “Prior Plan” shall mean the DASAN Zhone Solutions, Inc. Amended and
Restated 2001 Stock Incentive Plan.
2.45     “Prior Plan Award” shall mean an award outstanding under the Prior
Plan.
2.2    “Program” shall mean any program adopted by the Administrator pursuant to
the Plan containing the terms and conditions intended to govern a specified type
of Award granted under the Plan and pursuant to which such type of Award may be
granted under the Plan.
2.3    “Restricted Stock” shall mean an award of Shares made under Article 8
hereof that is subject to certain restrictions and may be subject to risk of
forfeiture.
2.4    “Restricted Stock Unit” shall mean a contractual right awarded under
Section 9.4 hereof to receive in the future a Share or the Fair Market Value of
a Share in cash.
2.5    “Securities Act” shall mean the Securities Act of 1933, as amended.
2.6    “Share Limit” shall have the meaning provided in Section 3.1(a) hereof.


6



--------------------------------------------------------------------------------




2.7    “Shares” shall mean shares of Common Stock.
2.8    “Stock Appreciation Right” shall mean an Award entitling the Participant
(or other person entitled to exercise pursuant to the Plan) to exercise all or a
specified portion thereof (to the extent then exercisable pursuant to its terms)
and to receive from the Company an amount determined by multiplying the
difference obtained by subtracting the exercise price per share of such Award
from the Fair Market Value on the date of exercise of such Award by the number
of Shares with respect to which such Award shall have been exercised, subject to
any limitations the Administrator may impose.
2.9    “Stock Payment” shall mean a payment in the form of Shares awarded under
Section 9.3 hereof.
2.10    “Subsidiary” shall mean (a) a corporation, association or other business
entity of which fifty percent (50%) or more of the total combined voting power
of all classes of capital stock is owned, directly or indirectly, by the Company
and/or by one or more Affiliates, (b) any partnership or limited liability
company of which fifty percent (50%) or more of the equity interests are owned,
directly or indirectly, by the Company and/or by one or more Affiliates, and
(c) any other entity not described in clauses (a) or (b) above of which fifty
percent (50%) or more of the ownership or the power (whether voting interests or
otherwise), pursuant to a written contract or agreement, to direct the policies
and management or the financial and the other affairs thereof, are owned or
controlled by the Company and/or by one or more Affiliates.
2.11    “Substitute Award” shall mean an Award granted under the Plan in
connection with a corporate transaction, such as a merger, combination,
consolidation or acquisition of property or stock, in any case, upon the
assumption of, or in substitution for, an outstanding equity award previously
granted by a company or other entity that is a party to such transaction;
provided, however, that in no event shall the term “Substitute Award” be
construed to refer to an award made in connection with the cancellation and
repricing of an Option or Stock Appreciation Right.
2.12    “Termination of Service” shall mean, unless otherwise determined by the
Administrator:
(a)    As to a Consultant, the time when the engagement of a Participant as a
Consultant to the Company and its Affiliates is terminated for any reason, with
or without cause, including, without limitation, by resignation, discharge,
death or retirement, but excluding terminations where the Consultant
simultaneously commences or remains in employment and/or service as an Employee
and/or Director with the Company or any Affiliate.
(b)    As to a Non-Employee Director, the time when a Participant who is a
Non-Employee Director ceases to be a Director for any reason, including, without
limitation, a termination by resignation, failure to be elected, death or
retirement, but excluding terminations where the Participant simultaneously
commences or remains in employment and/or service as an Employee and/or
Consultant with the Company or any Affiliate.
(c)    As to an Employee, the time when the employee-employer relationship
between a Participant and the Company and its Affiliates is terminated for any
reason, including, without limitation, a termination by resignation, discharge,
death, Disability or retirement, but excluding terminations where the
Participant simultaneously commences or remains in service as a Consultant
and/or Director with the Company or any Affiliate.
The Administrator, in its sole discretion, shall determine the effect of all
matters and questions relating to any Termination of Service, including, without
limitation, whether a Termination of Service has occurred, whether any
Termination of Service resulted from a discharge for cause and whether any
particular leave of absence constitutes a Termination of Service; provided,
however, that, with respect to Incentive Stock Options, unless the Administrator
otherwise provides in the terms of any Program, Award Agreement or otherwise, or
as otherwise required by Applicable Law, a leave of absence, change in status
from an employee to an independent contractor or other change in the
employee-employer relationship shall constitute a Termination of Service only
if, and to the extent that, such leave of absence, change in status or other
change interrupts employment for the purposes of Section 422(a)(2) of the Code.
For purposes of the Plan, a Participant’s employee-employer relationship or
consultancy relationship shall be deemed to be terminated in the event that the
Affiliate employing or contracting with such Participant ceases to remain an
Affiliate following any merger, sale of stock or other corporate transaction or
event (including, without limitation, a spin-off).


7



--------------------------------------------------------------------------------




ARTICLE 3.

SHARES SUBJECT TO THE PLAN
3.1    Number of Shares.
(a)    Subject to Sections 3.1(b) and 12.2 hereof, the aggregate number of
Shares which may be issued or transferred pursuant to Awards under the Plan is
the sum of: (i) 3,000,000 Shares; plus (ii) any Shares subject to Prior Plan
Awards to the extent such Shares become available for issuance under this Plan
pursuant to Section 3.1(b) below (including Shares subject to Prior Plan Awards
that become available for issuance under this Plan pursuant to Section 3.1(b)
below following the expiration of the term of the Prior Plan) (provided, that if
such Shares would otherwise become available for issuance under this Plan
pursuant to Section 3.1(b) below prior to the expiration of the term of the
Prior Plan but become subject to a Prior Plan Award granted following the
Effective Date (a “New Prior Plan Award”), such Shares shall not become
available for issuance under this clause (ii) unless and until such Shares
become available for issuance under this Plan pursuant to Section 3.1(b) below
with respect to such New Prior Plan Award); plus (iii) an annual increase on the
first day of each calendar year beginning on January 1, 2018 and ending on and
including January 1, 2027, equal to the least of (A) four percent (4%) of the
Shares outstanding on the last day of the immediately preceding calendar year
and (B) such smaller number of Shares as may be determined by the Board in its
sole discretion; provided, however, that the maximum number of Shares that may
become available for issuance pursuant to Awards under the Plan shall be
35,000,000 Shares, subject to adjustment pursuant to Section 12.2 hereof (the
“Share Limit”). In order that the applicable regulations under the Code relating
to Incentive Stock Options be satisfied, the maximum number of Shares that may
be issued under the Plan upon the exercise of Incentive Stock Options shall be
35,000,000 Shares. The numbers in this Plan do not give effect to the proposed
reverse stock split to be effected by the Company following the Effective Date.
(b)    If any Shares subject to an Award or Prior Plan Award are forfeited or
expire or such Award or Prior Plan Award is settled for cash (in whole or in
part), the Shares subject to such Award or Prior Plan Award shall, to the extent
of such forfeiture, expiration or cash settlement, again be available for future
grants of Awards under the Plan and shall be added back to the Share Limit in
the same number of Shares as were debited from the Share Limit in respect of the
grant of such Award (as may be adjusted in accordance with Section 12.2 hereof).
In addition, the following Shares shall be added back to the Share Limit and
will be available for future grants of Awards in the same number of Shares as
were debited from the Share Limit in respect of the grant of such Award (as may
be adjusted in accordance with Section 12.2 hereof): (i) Shares tendered by a
Participant or withheld by the Company to satisfy the grant or exercise price or
tax withholding obligation with respect to an Award or a Prior Plan Award; or
(ii) Shares subject to a Stock Appreciation Right or a stock appreciation right
granted under the Prior Plan that are not issued in connection with the stock
settlement of the stock appreciation right on exercise thereof. Any Shares
forfeited by the Participant or repurchased by the Company under Section 8.4
hereof at the same price paid by the Participant so that such Shares are
returned to the Company will again be available for Awards. The payment of
Dividend Equivalents in cash in conjunction with any outstanding Awards shall
not be counted against the Shares available for issuance under the Plan.
Notwithstanding the provisions of this Section 3.1(b), no Shares may again be
optioned, granted or awarded if such action would cause an Incentive Stock
Option to fail to qualify as an incentive stock option under Section 422 of the
Code.
(c)    Substitute Awards shall not reduce the Shares authorized for grant under
the Plan, except to the extent required by reason of Section 422 of the Code.
Additionally, in the event that a company acquired by the Company or any
Affiliate, or with which the Company or any Affiliate combines, has shares
available under a pre-existing plan approved by its stockholders and not adopted
in contemplation of such acquisition or combination, the shares available for
grant pursuant to the terms of such pre-existing plan (as adjusted, to the
extent appropriate, using the exchange ratio or other adjustment or valuation
ratio or formula used in such acquisition or combination to determine the
consideration payable to the holders of common stock of the entities party to
such acquisition or combination) may be used for Awards under the Plan and shall
not reduce the Shares authorized for grant under the Plan to the extent that
grants of Awards using such available shares are (i) permitted without
stockholder approval under the rules of the principal securities exchange on
which the Common Stock is then listed and (ii) made only to individuals who were


8



--------------------------------------------------------------------------------




not employed by or providing services to the Company or its Affiliates
immediately prior to such acquisition or combination.


3.2    Stock Distributed. Any Shares distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Common Stock, treasury
Common Stock or Common Stock purchased on the open market.
3.3    Limitations on Awards. Notwithstanding any provision in the Plan to the
contrary, and subject to Section 12.2 hereof, (a) the maximum aggregate number
of Shares with respect to one or more Awards that may be granted to any one
person during any calendar year shall be 20,000,000 Shares, and (b) the maximum
aggregate amount of cash that may be paid in cash to any one person during any
calendar year with respect to one or more Awards initially payable in cash shall
be $10,000,000 (together, the “Individual Award Limits”).
ARTICLE 4.

GRANTING OF AWARDS
4.1    Participation. The Administrator may, from time to time, select from
among all Eligible Individuals, those to whom one or more Awards shall be
granted and shall determine the nature and amount of each Award, which shall not
be inconsistent with the requirements of the Plan. No Eligible Individual or
other Person shall have any right to be granted an Award pursuant to the Plan.
4.2    Award Agreement. Each Award shall be evidenced by an Award Agreement
stating the terms and conditions applicable to such Award, consistent with the
requirements of the Plan and any applicable Program. Award Agreements evidencing
Awards intended to qualify as Performance-Based Compensation shall contain such
terms and conditions as may be necessary to meet the applicable provisions of
Section 162(m) of the Code. Award Agreements evidencing Incentive Stock Options
shall contain such terms and conditions as may be necessary to meet the
applicable provisions of Section 422 of the Code.
4.3    Limitations Applicable to Section 16 Persons. Notwithstanding anything
contained herein to the contrary, with respect to any Award granted or awarded
to any individual who is then subject to Section 16 of the Exchange Act, the
Plan, any applicable Program and the applicable Award Agreement shall be subject
to any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including Rule 16b‑3 of the Exchange Act and any
amendments thereto) that are requirements for the application of such exemptive
rule, and such additional limitations shall be deemed to be incorporated by
reference into such Award to the extent permitted by Applicable Law.
4.4    At-Will Service. Nothing in the Plan or in any Program or Award Agreement
hereunder shall confer upon any Participant any right to continue as an
Employee, Director or Consultant of the Company or any Affiliate, or shall
interfere with or restrict in any way the rights of the Company or any
Affiliate, which rights are hereby expressly reserved, to discharge any
Participant at any time for any reason whatsoever, with or without cause, and
with or without notice, or to terminate or change all other terms and conditions
of any Participant’s employment or engagement, except to the extent expressly
provided otherwise in a written agreement between the Participant and the
Company or any Affiliate.
4.5    Stand-Alone and Tandem Awards. Awards granted pursuant to the Plan may,
in the sole discretion of the Administrator, be granted either alone, in
addition to, or in tandem with, any other Award granted pursuant to the Plan.
Awards granted in addition to or in tandem with other Awards may be granted
either at the same time as or at a different time from the grant of such other
Awards.
4.6    Non-Employee Director Compensation. Notwithstanding any provision to the
contrary in the Plan, the Administrator may establish compensation for
non-employee Directors from time to time, subject to the limitations in the
Plan. The Administrator will from time to time determine the terms, conditions
and amounts of all such non-employee Director compensation in its discretion and
pursuant to the exercise of its business judgment, taking into account such
factors, circumstances and considerations as it shall deem relevant from time to
time, provided that the


9



--------------------------------------------------------------------------------




sum of any cash compensation, or other compensation, and the value (determined
as of the grant date in accordance with Financial Accounting Standards Board
Accounting Standards Codification Topic 718, or any successor thereto) of Awards
granted to a Non-Employee Director as compensation for services as a
Non-Employee Director during any calendar year of the Company may not exceed
$500,000, increased to $800,000 in the calendar year of his or her initial
service as a Non-Employee Director (the “Director Limit”). The Administrator may
make exceptions to this limit for individual non-employee Directors in
extraordinary circumstances, as the Administrator may determine in its
discretion, provided that the non-employee Director receiving such additional
compensation may not participate in the decision to award such compensation or
in other contemporaneous compensation decisions involving non-employee
Directors.
4.7    Foreign Participants. Notwithstanding any provision of the Plan to the
contrary, in order to comply with the laws in other countries in which the
Company and its Affiliates operate or have Employees, Directors or Consultants,
or in order to comply with the requirements of any foreign securities exchange,
the Administrator, in its sole discretion, shall have the power and authority
to: (a) determine which Affiliates shall be covered by the Plan; (b) determine
which Eligible Individuals outside the United States are eligible to participate
in the Plan; (c) modify the terms and conditions of any Program or any Award
granted to Eligible Individuals outside the United States to comply with
applicable foreign laws or listing requirements of any such foreign securities
exchange; (d) establish subplans and modify exercise procedures and other terms
and procedures, to the extent such actions may be necessary or advisable;
provided, however, that no such subplans and/or modifications shall increase the
Share Limit or the Individual Award Limits; and (e) take any action, before or
after an Award is made, that it deems advisable to obtain approval or comply
with any necessary local governmental regulatory exemptions or approvals or
listing requirements of any such foreign securities exchange. Notwithstanding
the foregoing, the Administrator may not take any actions hereunder, and no
Awards shall be granted, that would violate Applicable Law.
ARTICLE 5.

PROVISIONS APPLICABLE TO AWARDS INTENDED TO QUALIFY AS PERFORMANCE-BASED
COMPENSATION
5.1    Purpose. The Administrator, in its sole discretion, may determine whether
any Award is intended to qualify as Performance-Based Compensation. If the
Administrator, in its sole discretion, decides to grant an Award that is
intended to qualify as Performance-Based Compensation (other than an Option or
Stock Appreciation Right), then the provisions of this Article 5 shall control
over any contrary provision contained in the Plan or any applicable Program. The
Administrator may in its sole discretion grant Awards to Eligible Individuals
that are based on Performance Criteria or Performance Goals but that do not
satisfy the requirements of this Article 5 and that are not intended to qualify
as Performance-Based Compensation. Unless otherwise specified by the
Administrator at the time of grant, the Performance Criteria with respect to an
Award intended to be Performance-Based Compensation payable to a Covered
Employee shall be determined on the basis of Applicable Accounting Standards.
5.2    Procedures with Respect to Performance-Based Compensation. To the extent
necessary to comply with the requirements of Section 162(m)(4)(C) of the Code,
with respect to any Award which is intended to qualify as Performance-Based
Compensation, no later than ninety (90) days following the commencement of any
Performance Period or any designated fiscal period or period of service (or such
earlier time as may be required under Section 162(m) of the Code), the
Administrator shall, in writing, (a) designate one or more Eligible Individuals;
(b) select the Performance Criteria applicable to the Performance Period; (c)
establish the Performance Goals, and amounts of such Awards, as applicable,
which may be earned for such Performance Period based on the Performance
Criteria; and (d) specify the relationship between Performance Criteria and the
Performance Goals and the amounts of such Awards, as applicable, to be earned by
each Covered Employee for such Performance Period. Following the completion of
each Performance Period, the Administrator shall certify in writing whether and
the extent to which the applicable Performance Goals have been achieved for such
Performance Period. In determining the amount earned under such Awards, unless
otherwise provided in an Award Agreement, the Administrator shall have the right
to reduce or eliminate (but not to increase) the amount payable at a given level
of performance to take into account additional factors that the Administrator
may deem relevant, including the assessment of individual or corporate
performance for the Performance Period.


10



--------------------------------------------------------------------------------




5.3    Payment of Performance-Based Compensation. Unless otherwise provided in
the applicable Program or Award Agreement (and only to the extent otherwise
permitted by Section 162(m)(4)(C) of the Code), the holder of an Award that is
intended to qualify as Performance-Based Compensation must be employed by the
Company or an Affiliate throughout the applicable Performance Period. Unless
otherwise provided in the applicable Program or Award Agreement, a Participant
shall be eligible to receive payment pursuant to such Awards for a Performance
Period only if and to the extent the Performance Goals for such Performance
Period are achieved.
5.4    Additional Limitations. Notwithstanding any other provision of the Plan
and except as otherwise determined by the Administrator, any Award which is
granted to an Eligible Individual and is intended to qualify as
Performance-Based Compensation shall be subject to any additional limitations
imposed by Section 162(m) of the Code that are requirements for qualification as
Performance-Based Compensation, and the Plan, the Program and the Award
Agreement shall be deemed amended to the extent necessary to conform to such
requirements.
ARTICLE 6.

GRANTING OF OPTIONS AND STOCK APPRECIATION RIGHTS
6.1    Granting of Options and Stock Appreciation Rights to Eligible
Individuals. The Administrator is authorized to grant Options and Stock
Appreciation Rights to Eligible Individuals from time to time, in its sole
discretion, on such terms and conditions as it may determine which shall not be
inconsistent with the Plan.
6.2    Qualification of Incentive Stock Options. No Incentive Stock Option shall
be granted to any person who is not an Employee of the Company or any “parent
corporation” or “subsidiary corporation” of the Company (as defined in Sections
424(e) and 424(f) of the Code, respectively). No person who qualifies as a
Greater Than 10% Stockholder may be granted an Incentive Stock Option unless
such Incentive Stock Option conforms to the applicable provisions of Section 422
of the Code. Any Incentive Stock Option granted under the Plan may be modified
by the Administrator, with the consent of the Participant, to disqualify such
Option from treatment as an “incentive stock option” under Section 422 of the
Code. To the extent that the aggregate fair market value of stock with respect
to which “incentive stock options” (within the meaning of Section 422 of the
Code, but without regard to Section 422(d) of the Code) are exercisable for the
first time by a Participant during any calendar year under the Plan and all
other plans of the Company or any “parent corporation” or “subsidiary
corporation” of the Company (as defined in Section 424(e) and 424(f) of the
Code, respectively) exceeds one hundred thousand dollars ($100,000), the Options
shall be treated as Non-Qualified Stock Options to the extent required by
Section 422 of the Code. The rule set forth in the preceding sentence shall be
applied by taking Options and other “incentive stock options” into account in
the order in which they were granted and the fair market value of stock shall be
determined as of the time the respective options were granted. In addition, to
the extent that any Options otherwise fail to qualify as Incentive Stock
Options, such Options shall be treated as Nonqualified Stock Options. Any
interpretations and rules under the Plan with respect to Incentive Stock Options
shall be consistent with the provisions of Section 422 of the Code.
6.3    Option and Stock Appreciation Right Exercise Price. The exercise price
per Share subject to each Option and Stock Appreciation Right shall be set by
the Administrator, but shall not be less than one hundred percent (100%) of the
Fair Market Value of a Share on the date the Option or Stock Appreciation Right,
as applicable, is granted (or, as to Incentive Stock Options, on the date the
Option is modified, extended or renewed for purposes of Section 424(h) of the
Code). In addition, in the case of Incentive Stock Options granted to a Greater
Than 10% Stockholder, such price shall not be less than one hundred ten percent
(110%) of the Fair Market Value of a Share on the date the Option is granted (or
the date the Option is modified, extended or renewed for purposes of Section
424(h) of the Code). Notwithstanding the foregoing, in the case of an Option or
Stock Appreciation Right that is a Substitute Award, the exercise price per
share of the Shares subject to such Option or Stock Appreciation Right, as
applicable, may be less than the Fair Market Value per share on the date of
grant; provided that the exercise price of any Substitute Award shall be
determined in accordance with the applicable requirements of Section 424 and
409A of the Code.
6.4    Option and SAR Term. The term of each Option and the term of each Stock
Appreciation Right shall be set by the Administrator in its sole discretion;
provided, however, that the term shall not be more than ten (10) years from the
date the Option or Stock Appreciation Rights, as applicable, is granted, or five
(5) years from the date an


11



--------------------------------------------------------------------------------




Incentive Stock Option is granted to a Greater Than 10% Stockholder. The
Administrator shall determine the time period, including the time period
following a Termination of Service, during which the Participant has the right
to exercise the vested Options or Stock Appreciation Rights, which time period
may not extend beyond the stated term of the Option or Stock Appreciation Right.
Except as limited by the requirements of Section 409A or Section 422 of the
Code, subject to the limitations set forth in the first sentence of this Section
6.4, the Administrator may extend the term of any outstanding Option or Stock
Appreciation Right, and may extend the time period during which vested Options
or Stock Appreciation Rights may be exercised, in connection with any
Termination of Service of the Participant or otherwise, and may amend any other
term or condition of such Option or Stock Appreciation Right relating to such a
Termination of Service or otherwise.
6.5    Option and SAR Vesting.
(a)    The terms and conditions pursuant to which an Option or Stock
Appreciation Right vests in the Participant and becomes exercisable shall be
determined by the Administrator and set forth in the applicable Award Agreement.
Such vesting may be based on service with the Company or any Affiliate, any of
the Performance Criteria, or any other criteria selected by the Administrator.
At any time after the grant of an Option or Stock Appreciation Right, the
Administrator may, in its sole discretion and subject to whatever terms and
conditions it selects, accelerate the vesting of the Option or Stock
Appreciation Right.
(b)    Unless otherwise determined by the Administrator in the Award Agreement,
the applicable Program or by action of the Administrator following the grant of
the Option or Stock Appreciation Right, no portion of an Option or Stock
Appreciation Right which is unexercisable at a Participant’s Termination of
Service shall thereafter become exercisable.
6.6    Substitution of Stock Appreciation Rights. The Administrator may, in its
sole discretion, substitute an Award of Stock Appreciation Rights for an
outstanding Option at any time prior to or upon exercise of such Option;
provided, however, that such Stock Appreciation Rights shall be exercisable with
respect to the same number of Shares for which such substituted Option would
have been exercisable, and shall also have the same exercise price and remaining
term as the substituted Option.
ARTICLE 7.

EXERCISE OF OPTIONS AND STOCK APPRECIATION RIGHTS
7.1    Exercise and Payment. An exercisable Option or Stock Appreciation Right
may be exercised in whole or in part. However, an Option or Stock Appreciation
Right shall not be exercisable with respect to fractional shares and the
Administrator may require that, by the terms of the Option or Stock Appreciation
Right, a partial exercise must be with respect to a minimum number of Shares.
Payment of the amounts payable with respect to Stock Appreciation Rights
pursuant to this Article 7 shall be in cash, Shares (based on its Fair Market
Value as of the date the Stock Appreciation Right is exercised), or a
combination of both, as determined by the Administrator.
7.2    Manner of Exercise. All or a portion of an exercisable Option or Stock
Appreciation Right shall be deemed exercised upon delivery of all of the
following to the Secretary of the Company, the stock plan administrator of the
Company or such other person or entity designated by the Administrator, or his
or its office, as applicable:
(a)    A written or electronic notice complying with the applicable rules
established by the Administrator stating that the Option or Stock Appreciation
Right, or a portion thereof, is exercised. The notice shall be signed by the
Participant or other person then entitled to exercise the Option or Stock
Appreciation Right or such portion thereof;
(b)    Such representations and documents as the Administrator, in its sole
discretion, deems necessary or advisable to effect compliance with Applicable
Law. The Administrator may, in its sole discretion, also take such additional
actions as it deems appropriate to effect such compliance including, without
limitation, placing legends on share certificates and issuing stop-transfer
notices to agents and registrars;


12



--------------------------------------------------------------------------------




(c)    In the event that the Option or Stock Appreciation Right shall be
exercised pursuant to Section 10.3 hereof by any person or persons other than
the Participant, appropriate proof of the right of such person or persons to
exercise the Option or Stock Appreciation Right, as determined in the sole
discretion of the Administrator; and
(d)    Full payment of the exercise price and applicable withholding taxes for
the Shares with respect to which the Option or Stock Appreciation Right, or
portion thereof, is exercised, in a manner permitted by the Administrator in
accordance with Sections 10.1 and 10.2 hereof.
7.3    Notification Regarding Disposition. The Participant shall give the
Company prompt written or electronic notice of any disposition of Shares
acquired by exercise of an Incentive Stock Option which occurs within (a) two
(2) years after the date of granting (including the date the Option is modified,
extended or renewed for purposes of Section 424(h) of the Code) of such Option
to such Participant, or (b) one (1) year after the date of transfer of such
Shares to such Participant.
ARTICLE 8.

RESTRICTED STOCK
8.1    Award of Restricted Stock.
(a)    The Administrator is authorized to grant Restricted Stock to Eligible
Individuals, and shall determine the terms and conditions, including the
restrictions applicable to each award of Restricted Stock, which terms and
conditions shall not be inconsistent with the Plan or any applicable Program,
and may impose such conditions on the issuance of such Restricted Stock as it
deems appropriate.
(b)    The Administrator shall establish the purchase price, if any, and form of
payment for Restricted Stock; provided, however, that if a purchase price is
charged, such purchase price shall be no less than the par value of the Shares
to be purchased, unless otherwise permitted by Applicable Law. In all cases,
legal consideration shall be required for each issuance of Restricted Stock to
the extent required by Applicable Law.
8.2    Rights as Stockholders. Subject to Section 8.4 hereof, upon issuance of
Restricted Stock, the Participant shall have, unless otherwise provided by the
Administrator, all the rights of a stockholder with respect to said shares,
subject to the restrictions in the Plan, an applicable Program or in the
applicable Award Agreement, including the right to receive all dividends and
other distributions paid or made with respect to the shares; provided, however,
that, in the sole discretion of the Administrator, any extraordinary
distributions with respect to the shares may be subject to the restrictions set
forth in Section 8.3 hereof. In addition, subject to the requirements of Section
12.7, with respect to Restricted Stock that is subject to performance-based
vesting, dividends which are paid prior to vesting shall only be paid out to the
Participant to the extent that the performance-based vesting conditions are
subsequently satisfied and the share of Restricted Stock vests.
8.3    Restrictions. All shares of Restricted Stock (including any shares
received by Participants thereof with respect to shares of Restricted Stock as a
result of stock dividends, stock splits or any other form of recapitalization)
shall be subject to such restrictions and vesting requirements as the
Administrator shall provide in the applicable Program or Award Agreement. By
action taken after the Restricted Stock is issued, the Administrator may, on
such terms and conditions as it may determine to be appropriate, accelerate the
vesting of such Restricted Stock by removing any or all of the restrictions
imposed by the terms of any Program or by the applicable Award Agreement.
8.4    Repurchase or Forfeiture of Restricted Stock. Except as otherwise
determined by the Administrator, if no purchase price was paid by the
Participant for the Restricted Stock, upon a Termination of Service, the
Participant’s rights in unvested Restricted Stock then subject to restrictions
shall lapse and be forfeited, and such Restricted Stock shall be surrendered to
the Company and cancelled without consideration on the date of such Termination
of Service. If a purchase price was paid by the Participant for the Restricted
Stock, upon a Termination of Service the Company shall have the right to
repurchase from the Participant the unvested Restricted Stock then-subject to
restrictions at a


13



--------------------------------------------------------------------------------




cash price per share equal to the price paid by the Participant for such
Restricted Stock or such other amount as may be specified in an applicable
Program or the applicable Award Agreement. The Administrator in its sole
discretion may provide that, upon certain events, including without limitation a
Change in Control, the Participant’s death, retirement or Disability, any other
specified Termination of Service or any other event, the Participant’s rights in
unvested Restricted Stock shall not terminate, such Restricted Stock shall vest
and cease to be forfeitable and, if applicable, the Company shall cease to have
a right of repurchase.
8.5    Certificates/Book Entries for Restricted Stock. Restricted Stock granted
pursuant to the Plan may be evidenced in such manner as the Administrator shall
determine. Certificates or book entries evidencing shares of Restricted Stock
must include an appropriate legend referring to the terms, conditions, and
restrictions applicable to such Restricted Stock, and the Company may, in its
sole discretion, retain physical possession of any stock certificate until such
time as all applicable restrictions lapse.
8.6    Section 83(b) Election. If a Participant makes an election under Section
83(b) of the Code to be taxed with respect to the Restricted Stock as of the
date of transfer of the Restricted Stock rather than as of the date or dates
upon which the Participant would otherwise be taxable under Section 83(a) of the
Code, the Participant shall be required to deliver a copy of such election to
the Company promptly after filing such election with the Internal Revenue
Service.
ARTICLE 9.

PERFORMANCE BONUS AWARDS; DIVIDEND EQUIVALENTS; STOCK PAYMENTS; RESTRICTED STOCK
UNITS; PERFORMANCE SHARES; OTHER INCENTIVE AWARDS
9.1    Performance Bonus Awards. The Administrator may grant Awards in the form
of a cash bonus (a “Performance Bonus Award”) payable upon the attainment of
objective Performance Goals, or such other criteria, whether or not objective,
which are established by the Administrator, in each case on a specified date or
dates or over any period or periods determined by the Administrator. The
Administrator shall have the authority to determine whether such Performance
Bonus Awards shall be Performance-Based Compensation. Any such bonuses paid to a
Participant which are intended to be Performance-Based Compensation shall be
based upon objectively determinable bonus formulas established in accordance
with the provisions of Article 5 hereof.
9.2    Dividend Equivalents.
(a)    Subject to Section 9.2(b) hereof, Dividend Equivalents may be granted by
the Administrator, either alone or in tandem with another Award, based on
dividends declared on the Common Stock, to be credited as of dividend payment
dates during the period between the date the Dividend Equivalents are granted to
a Participant and the date such Dividend Equivalents terminate or expire, as
determined by the Administrator. Such Dividend Equivalents shall be converted to
cash or additional Shares by such formula and at such time and subject to such
limitations as may be determined by the Administrator. In addition, Dividend
Equivalents with respect to an Award that is subject to performance-based
vesting that are based on dividends paid prior to the vesting of such Award
shall only be paid out to the Participant to the extent that the
performance-based vesting conditions are subsequently satisfied and the Award
vests.
(b)    Notwithstanding the foregoing, no Dividend Equivalents shall be payable
with respect to Options or Stock Appreciation Rights.
9.3    Stock Payments. The Administrator is authorized to make one or more Stock
Payments to any Eligible Individual. The number or value of Shares of any Stock
Payment shall be determined by the Administrator and may be based upon one or
more Performance Criteria or any other specific criteria, including service to
the Company or any Affiliate, determined by the Administrator. Stock Payments
may, but are not required to be made in lieu of base salary, bonus, fees or
other cash compensation otherwise payable to such Eligible Individual.
9.4    Restricted Stock Units. The Administrator is authorized to grant
Restricted Stock Units to any Eligible Individual. The number and terms and
conditions of Restricted Stock Units shall be determined by the Administrator.


14



--------------------------------------------------------------------------------




The Administrator shall specify the date or dates on which the Restricted Stock
Units shall become fully vested and nonforfeitable, and may specify such
conditions to vesting as it deems appropriate, including conditions based on one
or more Performance Criteria or other specific criteria, including service to
the Company or any Affiliate, in each case, on a specified date or dates or over
any period or periods, as determined by the Administrator. The Administrator
shall specify, or may permit the Participant to elect, the conditions and dates
upon which the Shares underlying the Restricted Stock Units shall be issued,
which dates shall not be earlier than the date as of which the Restricted Stock
Units vest and become nonforfeitable and which conditions and dates shall be
consistent with the applicable provisions of Section 409A of the Code or an
exemption therefrom. On the distribution dates, the Company shall issue to the
Participant one unrestricted, fully transferable Share (or the Fair Market Value
of one such Share in cash) for each vested and nonforfeitable Restricted Stock
Unit.
9.5    Performance Share Awards. Any Eligible Individual selected by the
Administrator may be granted one or more Performance Share awards which shall be
denominated in a number or range of Shares and the vesting of which may be
linked to any one or more of the Performance Criteria, other specific
performance criteria (in each case on a specified date or dates or over any
period or periods determined by the Administrator) and/or time-vesting or other
criteria, as determined by the Administrator.
9.6    Other Incentive Awards.  The Administrator is authorized to grant Other
Incentive Awards to any Eligible Individual, which Awards may cover Shares or
the right to purchase Shares or have a value derived from the value of, or an
exercise or conversion privilege at a price related to, or that are otherwise
payable in or based on, Shares, stockholder value or stockholder return, in each
case, on a specified date or dates or over any period or periods determined by
the Administrator. Other Incentive Awards may be linked to any one or more of
the Performance Criteria or other specific performance criteria determined
appropriate by the Administrator. Other Incentive Awards may be paid in cash,
Shares, or a combination of cash and Shares, as determined by the Administrator.
9.7    Other Terms and Conditions. All applicable terms and conditions of each
Award described in this Article 9, including without limitation, as applicable,
the term, vesting conditions and exercise/purchase price applicable to the
Award, shall be set by the Administrator in its sole discretion, provided,
however, that the value of the consideration paid by a Participant for an Award
shall not be less than the par value of a Share, unless otherwise permitted by
Applicable Law.
9.8    Exercise upon Termination of Service. Awards described in this Article 9
are exercisable or distributable, as applicable, only while the Participant is
an Employee, Director or Consultant, as applicable. The Administrator, however,
in its sole discretion may provide that such Award may be exercised or
distributed subsequent to a Termination of Service as provided under an
applicable Program, Award Agreement, payment deferral election and/or in certain
events, including without limitation, a Change in Control, the Participant’s
death, retirement or Disability or any other specified Termination of Service.
ARTICLE 10.
ADDITIONAL TERMS OF AWARDS
10.1    Payment. The Administrator shall determine the method or methods by
which payments by any Participant with respect to any Awards granted under the
Plan shall be made, including, without limitation: (a) cash or check, (b) Shares
(including, in the case of payment of the exercise price of an Award, Shares
issuable pursuant to the exercise of the Award) held for such minimum period of
time as may be established by the Administrator, in each case, having a Fair
Market Value on the date of delivery equal to the aggregate payments required,
(c) delivery of a written or electronic notice that the Participant has placed a
market sell order with a broker with respect to Shares then-issuable upon
exercise or vesting of an Award, and that the broker has been directed to pay a
sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the aggregate payments required; provided, however, that payment
of such proceeds is then made to the Company upon settlement of such sale, (d)
other form of legal consideration acceptable to the Administrator, or (e) any
combination of the foregoing. The Administrator shall also determine the methods
by which Shares shall be delivered or deemed to be delivered to Participants.
Notwithstanding any other provision of the Plan to the contrary, no Participant
who is a Director or an “executive officer” of the Company within the meaning of


15



--------------------------------------------------------------------------------




Section 13(k) of the Exchange Act shall be permitted to make payment with
respect to any Awards granted under the Plan, or continue any extension of
credit with respect to such payment with a loan from the Company or a loan
arranged by the Company in violation of Section 13(k) of the Exchange Act.
10.2    Tax Withholding. The Company and its Affiliates shall have the authority
and the right to deduct or withhold, or require a Participant to remit to the
Company or an Affiliate, an amount sufficient to satisfy federal, state, local
and foreign taxes (including the Participant’s social security, Medicare and any
other employment tax obligation) required by law to be withheld with respect to
any taxable event concerning a Participant arising in connection with any Award.
The Administrator may in its sole discretion and in satisfaction of the
foregoing requirement allow a Participant to satisfy such obligations by any
payment means described in Section 10.1 hereof, including without limitation, by
allowing such Participant to elect to have the Company or an Affiliate withhold
Shares otherwise issuable under an Award (or allow the surrender of Shares). The
number of Shares which may be so withheld or surrendered shall be limited to the
number of Shares which have a fair market value on the date of withholding or
repurchase no greater than the aggregate amount of such liabilities based on the
minimum statutory withholding rates for federal, state, local and foreign income
tax and payroll tax purposes that are applicable to such supplemental taxable
income (or such higher withholding rates as may be determined by the
Administrator, which rates shall in no event exceed the maximum individual
statutory tax rate in the applicable jurisdiction at the time of such
withholding (or such other rate as may be required to avoid adverse accounting
consequences)). The Administrator shall determine the fair market value of the
Shares, consistent with applicable provisions of the Code, for tax withholding
obligations due in connection with a broker-assisted cashless Option or Stock
Appreciation Right exercise involving the sale of Shares to pay the Option or
Stock Appreciation Right exercise price or any tax withholding obligation.
10.3    Transferability of Awards.
(a)     Except as otherwise provided in Section 10.3(b) or (c) hereof:
(i)    No Award under the Plan may be sold, pledged, assigned or transferred in
any manner other than by will or the laws of descent and distribution or,
subject to the consent of the Administrator, pursuant to a DRO, unless and until
such Award has been exercised, or the Shares underlying such Award have been
issued, and all restrictions applicable to such Shares have lapsed. No Award or
interest or right therein shall be liable for or otherwise subject to the debts,
contracts or engagements of the Participant or his successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
hypothecation, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy) unless and until such Award has been exercised, or the
Shares underlying such Award have been issued, and all restrictions applicable
to such Shares have lapsed, and any attempted disposition of an Award prior to
the satisfaction of these conditions shall be null and void and of no effect.
(ii)    During the lifetime of the Participant, only the Participant may
exercise any exercisable portion of an Award granted to him under the Plan,
unless it has been disposed of pursuant to a DRO. After the death of the
Participant, any exercisable portion of an Award may, prior to the time when
such portion becomes unexercisable under the Plan or the applicable Program or
Award Agreement, be exercised by his personal representative or by any person
empowered to do so under the deceased Participant’s will or under the
then-applicable laws of descent and distribution.
(b)    Notwithstanding Section 10.3(a) hereof, the Administrator, in its sole
discretion, may determine to permit a Participant or a Permitted Transferee of
such Participant to transfer an Award other than an Incentive Stock Option
(unless such Incentive Stock Option is to become a Non-Qualified Stock Option)
to any one or more Permitted Transferees of such Participant, subject to the
following terms and conditions: (i) an Award transferred to a Permitted
Transferee shall not be assignable or transferable by the Permitted Transferee
(other than to another Permitted Transferee of the applicable Participant) other
than by will or the laws of descent and distribution; (ii) an Award transferred
to a Permitted Transferee shall continue to be subject to all the terms and
conditions of the Award as applicable to the original Participant (other than
the ability to further transfer the Award); and (iii) the Participant (or
transferring Permitted Transferee) and the Permitted Transferee shall execute
any and all documents requested by the Administrator, including without
limitation, documents to (A) confirm the status of the transferee as a Permitted


16



--------------------------------------------------------------------------------




Transferee, (B) satisfy any requirements for an exemption for the transfer under
Applicable Law and (C) evidence the transfer. In addition, and further
notwithstanding Section 10.3(a) hereof, the Administrator, in its sole
discretion, may determine to permit a Participant to transfer Incentive Stock
Options to a trust that constitutes a Permitted Transferee if, under Section 671
of the Code and other Applicable Law, the Participant is considered the sole
beneficial owner of the Incentive Stock Option while it is held in the trust.
(c)    Notwithstanding Section 10.3(a) hereof, a Participant may, in the manner
determined by the Administrator, designate a beneficiary to exercise the rights
of the Participant and to receive any distribution with respect to any Award
upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights pursuant to the Plan is
subject to all terms and conditions of the Plan and any Program or Award
Agreement applicable to the Participant, and to any additional restrictions
deemed necessary or appropriate by the Administrator. If the Participant is
married or a domestic partner in a domestic partnership qualified under
Applicable Law and resides in a “community property” state, a designation of a
person other than the Participant’s spouse or domestic partner, as applicable,
as his or her beneficiary with respect to more than fifty percent (50%) of the
Participant’s interest in the Award shall not be effective without the prior
written or electronic consent of the Participant’s spouse or domestic partner.
If no beneficiary has been designated or survives the Participant, payment shall
be made to the person entitled thereto pursuant to the Participant’s will or the
laws of descent and distribution. Subject to the foregoing, a beneficiary
designation may be changed or revoked by a Participant at any time provided the
change or revocation is delivered to the Administrator in writing prior to the
Participant’s death.
10.4    Conditions to Issuance of Shares.
(a)    The Administrator shall determine the methods by which Shares shall be
delivered or deemed to be delivered to Participants. Notwithstanding anything
herein to the contrary, neither the Company nor its Affiliates shall be required
to issue or deliver any certificates or make any book entries evidencing Shares
pursuant to the exercise of any Award, unless and until the Administrator has
determined, with advice of counsel, that the issuance of such Shares is in
compliance with Applicable Law, and the Shares are covered by an effective
registration statement or applicable exemption from registration. In addition to
the terms and conditions provided herein, the Administrator may require that a
Participant make such reasonable covenants, agreements, and representations as
the Administrator, in its discretion, deems advisable in order to comply with
any such Applicable Law.
(b)    All Share certificates delivered pursuant to the Plan and all Shares
issued pursuant to book entry procedures are subject to any stop-transfer orders
and other restrictions as the Administrator deems necessary or advisable to
comply with Applicable Law. The Administrator may place legends on any Share
certificate or book entry to reference restrictions applicable to the Shares.
(c)    The Administrator shall have the right to require any Participant to
comply with any timing or other restrictions with respect to the settlement,
distribution or exercise of any Award, including a window-period limitation, as
may be imposed in the sole discretion of the Administrator.
(d)    No fractional Shares shall be issued and the Administrator shall
determine, in its sole discretion, whether cash shall be given in lieu of
fractional Shares or whether such fractional Shares shall be eliminated by
rounding down.
(e)    The Company, in its sole discretion, may (i) retain physical possession
of any stock certificate evidencing Shares until any restrictions thereon shall
have lapsed and/or (ii) require that the stock certificates evidencing such
Shares be held in custody by a designated escrow agent (which may but need not
be the Company) until the restrictions thereon shall have lapsed, and that the
Participant deliver a stock power, endorsed in blank, relating to such Shares.
(f)    Notwithstanding any other provision of the Plan, unless otherwise
determined by the Administrator or required by Applicable Law, the Company
and/or its Affiliates may, in lieu of delivering to any Participant certificates
evidencing Shares issued in connection with any Award, record the issuance of
Shares in the books of the Company (or, as applicable, its transfer agent or
stock plan administrator).


17



--------------------------------------------------------------------------------




10.5    Forfeiture and Claw-Back Provisions.
(a)    Pursuant to its general authority to determine the terms and conditions
applicable to Awards under the Plan, the Administrator shall have the right to
provide, in the terms of Awards made under the Plan, or to require a Participant
to agree by separate written or electronic instrument, that: (i) any proceeds,
gains or other economic benefit actually or constructively received by the
Participant upon any receipt or exercise of the Award, or upon the receipt or
resale of any Shares underlying the Award, must be paid to the Company, and (ii)
the Award shall terminate and any unexercised portion of the Award (whether or
not vested) shall be forfeited, if (x) a Termination of Service occurs prior to
a specified date, or within a specified time period following receipt or
exercise of the Award, (y) the Participant at any time, or during a specified
time period, engages in any activity in competition with the Company, or which
is inimical, contrary or harmful to the interests of the Company, as further
defined by the Administrator or (z) the Participant incurs a Termination of
Service for Cause; and
(b)    All Awards (including any proceeds, gains or other economic benefit
actually or constructively received by a Participant upon any receipt or
exercise of any Award or upon the receipt or resale of any Shares underlying the
Award) shall be subject to the applicable provisions of any claw-back policy
implemented by the Company, whether implemented prior to or after the grant of
such Award, including without limitation, any claw-back policy adopted to comply
with the requirements of Applicable Law, including without limitation, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and any rules or
regulations promulgated thereunder, to the extent set forth in such claw-back
policy and/or in the applicable Award Agreement.
10.6    Repricing. Notwithstanding anything in the Plan to the contrary, the
Administrator may, without the approval of the stockholders of the Company, (a)
authorize the amendment of any outstanding Award (including any Option or Stock
Appreciation Right) to reduce its exercise or purchase price per Share, or (b)
cancel any Award (including any Option or Stock Appreciation Right) in exchange
for cash or another Award (including any Option or Stock Appreciation Right)
with an exercise or purchase price per Share that is less than the exercise or
purchase price per Share of the original Award (including any Option or Stock
Appreciation Right).
10.7    Leave of Absence. Unless the Administrator provides otherwise, vesting
of Awards granted hereunder shall not be suspended during any unpaid leave of
absence.
10.8    Data Privacy. As a condition of receipt of any Award, each Participant
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of personal data as described in this Section 10.8 by
and among, as applicable, the Company and its Affiliates for the exclusive
purpose of implementing, administering and managing the Participant’s
participation in the Plan. The Company and its Affiliates may hold certain
personal information about a Participant, including but not limited to, the
Participant’s name, home address and telephone number, date of birth, social
security or insurance number or other identification number, salary,
nationality, job title(s), any shares of stock held in the Company or any of its
Affiliates, details of all Awards, in each case, for the purpose of
implementing, managing and administering the Plan and Awards (the “Data”). The
Company and its Affiliates may transfer the Data amongst themselves as necessary
for the purpose of implementation, administration and management of a
Participant’s participation in the Plan, and the Company and its Affiliates may
each further transfer the Data to any third parties assisting the Company and
its Affiliates in the implementation, administration and management of the Plan.
These recipients may be located in the Participant’s country, or elsewhere, and
the Participant’s country may have different data privacy laws and protections
than the recipients’ country. Through acceptance of an Award, each Participant
authorizes such recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing the Participant’s participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom the Company or any of its Affiliates or the
Participant may elect to deposit any Shares. The Data related to a Participant
will be held only as long as is necessary to implement, administer, and manage
the Participant’s participation in the Plan. A Participant may, at any time,
view the Data held by the Company with respect to such Participant, request
additional information about the storage and processing of the Data with respect
to such Participant, recommend any necessary corrections to the Data with
respect to the Participant or refuse or withdraw the consents herein in writing,
in any case without cost, by contacting his or her local human resources
representative. The Company may cancel Participant’s ability to participate in
the Plan and, in the Administrator’s discretion, the Participant may forfeit any
outstanding Awards if the


18



--------------------------------------------------------------------------------




Participant refuses or withdraws his or her consents as described herein. For
more information on the consequences of refusal to consent or withdrawal of
consent, Participants may contact their local human resources representative.
ARTICLE 11.
ADMINISTRATION
11.1    Administrator. The Committee shall administer the Plan (except as
otherwise permitted herein). To the extent necessary to comply with Rule 16b-3
of the Exchange Act, and with respect to Awards that are intended to be
Performance-Based Compensation, including Options and Stock Appreciation Rights,
then the Committee shall take all action with respect to such Awards, and the
individuals taking such action shall consist solely of two or more Non-Employee
Directors, each of whom is intended to qualify as both a “non-employee director”
as defined by Rule 16b-3 of the Exchange Act or any successor rule and an
“outside director” for purposes of Section 162(m) of the Code. Additionally, to
the extent required by Applicable Law, each of the individuals constituting the
Committee shall be an “independent director” under the rules of any securities
exchange or automated quotation system on which the Shares are listed, quoted or
traded. Notwithstanding the foregoing, any action taken by the Committee shall
be valid and effective, whether or not members of the Committee at the time of
such action are later determined not to have satisfied the requirements for
membership set forth in this Section 11.1 or otherwise provided in the
Organizational Documents. Except as may otherwise be provided in the
Organizational Documents or as otherwise required by Applicable Law, appointment
of Committee members shall be effective upon acceptance of appointment,
Committee members may resign at any time by delivering written or electronic
notice to the Board, and vacancies in the Committee may only be filled by the
Board. Notwithstanding the foregoing, (a) the full Board, acting by a majority
of its members in office, shall conduct the general administration of the Plan
with respect to Awards granted to Non-Employee Directors of the Company and (b)
the Board or Committee may delegate its authority hereunder to the extent
permitted by Section 11.6 hereof.
11.2    Duties and Powers of Administrator. It shall be the duty of the
Administrator to conduct the general administration of the Plan in accordance
with its provisions. The Administrator shall have the power to interpret the
Plan and all Programs and Award Agreements, and to adopt such rules for the
administration, interpretation and application of the Plan and any Program as
are not inconsistent with the Plan, to interpret, amend or revoke any such rules
and to amend any Program or Award Agreement provided that the rights or
obligations of the holder of the Award that is the subject of any such Program
or Award Agreement are not materially adversely affected by such amendment,
unless the consent of the Participant is obtained or such amendment is otherwise
permitted under Section 10.5, Section 12.2, Section 12.7, or Section 12.10
hereof. Any such interpretations and rules with respect to Incentive Stock
Options shall be consistent with the provisions of Section 422 of the Code. In
its sole discretion, the Board may at any time and from time to time exercise
any and all rights and duties of the Committee in its capacity as the
Administrator under the Plan except with respect to matters which under Rule
16b‑3 under the Exchange Act, Section 162(m) of the Code, or the rules of any
securities exchange or automated quotation system on which the Shares are
listed, quoted or traded are required to be determined in the sole discretion of
the Committee.
11.3    Action by the Committee. Unless otherwise established by the Board or in
the Organizational Documents or as required by Applicable Law, a majority of the
Administrator shall constitute a quorum and the acts of a majority of the
members present at any meeting at which a quorum is present, and acts approved
in writing by a majority of the members of the Administrator in lieu of a
meeting, shall be deemed the acts of the Administrator. Each member of the
Administrator is entitled to, in good faith, rely or act upon any report or
other information furnished to that member by any officer or other employee of
the Company or any Affiliate, the Company’s independent certified public
accountants, or any executive compensation consultant or other professional
retained by the Company to assist in the administration of the Plan.
11.4    Authority of Administrator. Subject to any specific designation in the
Plan and Applicable Law, the Administrator has the exclusive power, authority
and sole discretion to:
(a)    Designate Eligible Individuals to receive Awards;


19



--------------------------------------------------------------------------------




(b)    Determine the type or types of Awards to be granted to each Eligible
Individual;
(c)    Determine the number of Awards to be granted and the number of Shares to
which an Award will relate;
(d)    Determine the terms and conditions of any Award granted pursuant to the
Plan, including, but not limited to, the exercise price, grant price, or
purchase price, any performance criteria, any restrictions or limitations on the
Award, any schedule for vesting, lapse of forfeiture restrictions or
restrictions on the exercisability of an Award, and accelerations or waivers
thereof, and any provisions related to non-competition and recapture of gain on
an Award, based in each case on such considerations as the Administrator in its
sole discretion determines;
(e)    Determine whether, to what extent, and under what circumstances an Award
may be settled in, or the exercise price of an Award may be paid in cash,
Shares, other Awards, or other property, or an Award may be canceled, forfeited,
or surrendered;
(f)    Prescribe the form of each Award Agreement, which need not be identical
for each Participant;
(g)    Decide all other matters that must be determined in connection with an
Award;
(h)    Establish, adopt, or revise any Programs, rules and regulations as it may
deem necessary or advisable to administer the Plan;
(i)    Interpret the terms of, and any matter arising pursuant to, the Plan, any
Program or any Award Agreement; and
(j)    Make all other decisions and determinations that may be required pursuant
to the Plan or as the Administrator deems necessary or advisable to administer
the Plan.
11.5    Decisions Binding. The Administrator’s interpretation of the Plan, any
Awards granted pursuant to the Plan, any Program, any Award Agreement and all
decisions and determinations by the Administrator with respect to the Plan are
final, binding, and conclusive on all parties.
11.6    Delegation of Authority. To the extent permitted by Applicable Law, the
Board or Committee may from time to time delegate to a committee of one or more
members of the Board or one or more officers of the Company the authority to
grant or amend Awards or to take other administrative actions pursuant to this
Article 11; provided, however, that in no event shall an officer of the Company
be delegated the authority to grant Awards to, or amend Awards held by, the
following individuals: (a) individuals who are subject to Section 16 of the
Exchange Act, (b) Covered Employees with respect to Awards intended to
constitute Performance-Based Compensation, or (c) officers of the Company (or
Directors) to whom authority to grant or amend Awards has been delegated
hereunder; provided, further, that any delegation of administrative authority
shall only be permitted to the extent it is permissible under the Organizational
Documents, and other Applicable Law. Any delegation hereunder shall be subject
to the restrictions and limits that the Board or Committee specifies at the time
of such delegation or that are otherwise included in the applicable
Organizational Documents, and the Board or Committee, as applicable, may at any
time rescind the authority so delegated or appoint a new delegatee. At all
times, the delegatee appointed under this Section 11.6 shall serve in such
capacity at the pleasure of the Board or the Committee, as applicable, and the
Board or the Committee may abolish any committee at any time and re-vest in
itself any previously delegated authority.
ARTICLE 12.

MISCELLANEOUS PROVISIONS
12.1    Amendment, Suspension or Termination of the Plan.


20



--------------------------------------------------------------------------------




(a)    Except as otherwise provided in this Section 12.1, the Plan may be wholly
or partially amended or otherwise modified, suspended or terminated at any time
or from time to time by the Board; provided that, except as provided in Section
10.5, Section 12.2, Section 12.7, or Section 12.10 hereof, no amendment,
suspension or termination of the Plan shall, without the consent of the
Participant, impair any rights or obligations under any Award theretofore
granted or awarded in any material way, unless the Award itself otherwise
expressly so provides. However, without approval of the Company’s stockholders
given within twelve (12) months before or after the action by the Administrator,
no action of the Administrator may, except as provided in Section 12.2, increase
the Share Limit or any Individual Award Limit. In addition, the Company will
obtain stockholder approval of any Plan amendment to the extent necessary to
comply with Applicable Laws.
(b)    No Awards may be granted or awarded during any period of suspension or
after termination of the Plan, and notwithstanding anything herein to the
contrary, in no event may any Award be granted under the Plan after the tenth
(10th) anniversary of the date on which the Plan was adopted by the Board (the
“Expiration Date”). Any Awards that are outstanding on the Expiration Date shall
remain in force according to the terms of the Plan, the applicable Program and
the applicable Award Agreement.
12.2    Changes in Common Stock or Assets of the Company, Acquisition or
Liquidation of the Company and Other Corporate Events.
(a)    In the event of any stock dividend, stock split, combination or exchange
of shares, merger, consolidation or other distribution (other than normal cash
dividends) of Company assets to stockholders, or any other change affecting the
shares of the Company’s stock or the share price of the Company’s stock other
than an Equity Restructuring, the Administrator may make equitable adjustments,
if any, to reflect such change with respect to (i) the aggregate number and kind
of shares that may be issued under the Plan (including, but not limited to,
adjustments of the Share Limit, the Individual Award Limits or the Director
Limit); (ii) the number and kind of Shares (or other securities or property)
subject to outstanding Awards; (iii) the terms and conditions of any outstanding
Awards (including, without limitation, any applicable performance targets or
criteria with respect thereto); and/or (iv) the grant or exercise price per
share for any outstanding Awards under the Plan. Any adjustment affecting an
Award intended as Performance-Based Compensation shall be made consistent with
the requirements of Section 162(m) of the Code unless otherwise determined by
the Administrator.
(b)    In the event of any transaction or event described in Section 12.2(a)
hereof or any unusual or nonrecurring transactions or events affecting the
Company, any Affiliate, or the financial statements of the Company or any
Affiliate, or of changes in Applicable Law or Applicable Accounting Standards,
the Administrator, in its sole discretion, and on such terms and conditions as
it deems appropriate, either by the terms of the Award or by action taken prior
to the occurrence of such transaction or event, is hereby authorized to take any
one or more of the following actions whenever the Administrator determines that
such action is appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan or
with respect to any Award under the Plan, to facilitate such transactions or
events or to give effect to such changes in Applicable Law or Applicable
Accounting Standards:
(i)    To provide for the termination of any such Award in exchange for an
amount of cash and/or other property, if any, equal to the amount that would
have been attained upon the exercise of such Award or realization of the
Participant’s rights (and, for the avoidance of doubt, if as of the date of the
occurrence of the transaction or event described in this Section 12.2, the
Administrator determines in good faith that no amount would have been attained
upon the exercise of such Award or realization of the Participant’s rights, then
such Award may be terminated by the Company without payment);
(ii)    To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and applicable exercise or
purchase price;


21



--------------------------------------------------------------------------------




(iii)    To make adjustments in the number and type of securities subject to
outstanding Awards and Awards which may be granted in the future and/or in the
terms, conditions and criteria included in such Awards (including the grant or
exercise price, as applicable);
(iv)    To provide that such Award shall be exercisable or payable or fully
vested with respect to all securities covered thereby, notwithstanding anything
to the contrary in the Plan or an applicable Program or Award Agreement;
(v)    To replace such Award with other rights or property selected by the
Administrator in its sole discretion; and/or
(vi)    To provide that the Award cannot vest, be exercised or become payable
after such event.
(c)    In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Sections 12.2(a) and 12.2(b) hereof:
(i)    The number and type of securities subject to each outstanding Award and
the exercise price or grant price thereof, if applicable, shall be equitably
adjusted; and/or
(ii)    The Administrator shall make such equitable adjustments, if any, as the
Administrator in its discretion may deem appropriate to reflect such Equity
Restructuring with respect to the aggregate number and kind of shares that may
be issued under the Plan (including, but not limited to, adjustments to the
Share Limit and the Individual Award Limits).
The adjustments provided under this Section 12.2(c) shall be nondiscretionary
and shall be final and binding on the affected Participant and the Company.
(d)    Except as may otherwise be provided in any applicable Award Agreement or
other written agreement entered into between the Company (or an Affiliate) and a
Participant, if a Change in Control occurs and a Participant’s outstanding
Awards are not continued, converted, assumed, or replaced by the surviving or
successor entity in such Change in Control, then, immediately prior to the
Change in Control, the Administrator may provide that such outstanding Awards,
to the extent not continued, converted, assumed, or replaced, shall become fully
vested and, as applicable, exercisable, and all forfeiture, repurchase and other
restrictions on such Awards shall lapse. Upon, or in anticipation of, a Change
in Control, the Administrator may cause any and all Awards outstanding hereunder
to terminate at a specific time in the future, including but not limited to the
date of such Change in Control, and shall give each Participant the right to
exercise such Awards during a period of time as the Administrator, in its sole
and absolute discretion, shall determine. For the avoidance of doubt, if the
value of an Award that is terminated in connection with this Section 12.2(d) is
zero or negative at the time of such Change in Control, such Award shall be
terminated upon the Change in Control without payment of consideration therefor.
(e)    The Administrator may, in its sole discretion, include such further
provisions and limitations in any Award, agreement or certificate, as it may
deem equitable and in the best interests of the Company that are not
inconsistent with the provisions of the Plan.
(f)    Unless otherwise determined by the Administrator, no adjustment or action
described in this Section 12.2 or in any other provision of the Plan shall be
authorized to the extent it would (i) with respect to Awards which are granted
to Covered Employees and are intended to qualify as Performance-Based
Compensation, cause such Award to fail to so qualify as Performance-Based
Compensation, (ii) cause the Plan to violate Section 422(b)(1) of the Code,
(iii) result in short-swing profits liability under Section 16 of the Exchange
Act or violate the exemptive conditions of Rule 16b-3 of the Exchange Act, or
(iv) cause an Award to fail to be exempt from or comply with Section 409A of the
Code.


22



--------------------------------------------------------------------------------




(g)    The existence of the Plan, any Program, any Award Agreement and/or any
Award granted hereunder shall not affect or restrict in any way the right or
power of the Company, the stockholders of the Company or any Affiliate to make
or authorize any adjustment, recapitalization, reorganization or other change in
the Company’s or such Affiliate’s capital structure or its business, any merger
or consolidation of the Company or any Affiliate, any issue of stock or of
options, warrants or rights to purchase stock or of bonds, debentures, preferred
or prior preference stocks whose rights are superior to or affect the Common
Stock, the securities of any Affiliate or the rights thereof or which are
convertible into or exchangeable for Common Stock or securities of any
Affiliate, or the dissolution or liquidation of the Company or any Affiliate, or
any sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding, whether of a similar character or otherwise.
(h)    In the event of any pending stock dividend, stock split, combination or
exchange of shares, merger, consolidation or other distribution (other than
normal cash dividends) of Company assets to stockholders, or any other change
affecting the Shares or the share price of the Common Stock including any Equity
Restructuring, for reasons of administrative convenience, the Company in its
sole discretion may refuse to permit the exercise of any Award during a period
of thirty (30) days prior to the consummation of any such transaction.
12.3    Approval of Plan by Stockholders. The Plan shall be submitted for the
approval of the Company’s stockholders within twelve (12) months after the date
of the Board’s initial adoption of the Plan. Awards may be granted or awarded
prior to such stockholder approval; provided that no Shares shall be issued upon
the exercise, vesting, distribution or payment of any such Awards prior to the
time when the Plan is approved by the Company's stockholders; and, provided,
further, that if such approval has not been obtained at the end of said 12-month
period, all Awards previously granted or awarded under the Plan shall thereupon
be canceled and become null and void.
12.4    No Stockholders Rights. Except as otherwise provided herein or in an
applicable Program or Award Agreement, a Participant shall have none of the
rights of a stockholder with respect to Shares covered by any Award until the
Participant becomes the record owner of such Shares.
12.5    Paperless Administration. In the event that the Company establishes, for
itself or using the services of a third party, an automated system for the
documentation, granting or exercise of Awards, such as a system using an
internet website or interactive voice response, then the paperless
documentation, granting or exercise of Awards by a Participant may be permitted
through the use of such an automated system.
12.6    Effect of Plan upon Other Compensation Plans. The adoption of the Plan
shall not affect any other compensation or incentive plans in effect for the
Company or any Affiliate. Nothing in the Plan shall be construed to limit the
right of the Company or any Affiliate: (a) to establish any other forms of
incentives or compensation for Employees, Directors or Consultants of the
Company or any Affiliate or (b) to grant or assume options or other rights or
awards otherwise than under the Plan in connection with any proper corporate
purpose including without limitation, the grant or assumption of options in
connection with the acquisition by purchase, lease, merger, consolidation or
otherwise, of the business, stock or assets of any corporation, partnership,
limited liability company, firm or association.
12.7    Compliance with Laws. The Plan, the granting and vesting of Awards under
the Plan, the issuance and delivery of Shares and the payment of money under the
Plan or under Awards granted or awarded hereunder are subject to compliance with
all Applicable Law and to such approvals by any listing, regulatory or
governmental authority as may, in the opinion of counsel for the Company, be
necessary or advisable in connection therewith. Any securities delivered under
the Plan shall be subject to such restrictions, and the person acquiring such
securities shall, if requested by the Company, provide such assurances and
representations to the Company as the Company may deem necessary or desirable to
assure compliance with all Applicable Law. The Administrator, in its sole
discretion, may take whatever actions it deems necessary or appropriate to
effect compliance with Applicable Law, including, without limitation, placing
legends on share certificates and issuing stop-transfer notices to agents and
registrars. Notwithstanding anything to the contrary herein, the Administrator
may not take any actions hereunder, and no Awards shall be granted, that would
violate Applicable Law. To the extent permitted by Applicable Law, the Plan and
Awards granted or awarded hereunder shall be deemed amended to the extent
necessary to conform to such Applicable Law.


23



--------------------------------------------------------------------------------




12.8    Titles and Headings, References to Sections of the Code or Exchange Act.
The titles and headings of the sections in the Plan are for convenience of
reference only and, in the event of any conflict, the text of the Plan, rather
than such titles or headings, shall control. References to sections of the Code
or the Exchange Act shall include any amendment or successor thereto.
12.9    Governing Law. The Plan and any Programs or Award Agreements hereunder
shall be administered, interpreted and enforced under the internal laws of the
State of Delaware without regard to conflicts of laws thereof.
12.10    Section 409A. To the extent that the Administrator determines that any
Award granted under the Plan is subject to Section 409A of the Code, the Plan,
any applicable Program and the Award Agreement covering such Award shall be
interpreted in accordance with Section 409A of the Code. Notwithstanding any
provision of the Plan to the contrary, in the event that, following the
Effective Date, the Administrator determines that any Award may be subject to
Section 409A of the Code, the Administrator may adopt such amendments to the
Plan, any applicable Program and the Award Agreement or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Administrator determines are
necessary or appropriate to avoid the imposition of taxes on the Award under
Section 409A of the Code, either through compliance with the requirements of
Section 409A of the Code or with an available exemption therefrom. The Company
makes no representations or warranties as to the tax treatment of any Award
under Section 409A or otherwise. The Company shall have no obligation under this
Section 12.10 or otherwise to take any action (whether or not described herein)
to avoid the imposition of taxes, penalties or interest under Section 409A with
respect to any Award and shall have no liability to any Participant or any other
person if any Award, compensation or other benefits under the Plan are
determined to constitute non-compliant, “nonqualified deferred compensation”
subject to the imposition of taxes, penalties and/or interest under Section
409A.
12.11    No Rights to Awards. No Eligible Individual or other person shall have
any claim to be granted any Award pursuant to the Plan, and neither the Company
nor the Administrator is obligated to treat Eligible Individuals, Participants
or any other persons uniformly.
12.12    Unfunded Status of Awards. The Plan is intended to be an “unfunded”
plan for incentive compensation. With respect to any payments not yet made to a
Participant pursuant to an Award, nothing contained in the Plan or any Program
or Award Agreement shall give the Participant any rights that are greater than
those of a general creditor of the Company or any Affiliate.
12.13    Indemnification. To the extent allowable pursuant to Applicable Law and
the Company’s charter and bylaws, each member of the Board and any officer or
other employee to whom authority to administer any component of the Plan is
delegated shall be indemnified and held harmless by the Company from any loss,
cost, liability, or expense that may be imposed upon or reasonably incurred by
such member in connection with or resulting from any claim, action, suit, or
proceeding to which he may be a party or in which he may be involved by reason
of any action or failure to act pursuant to the Plan and against and from any
and all amounts paid by him in satisfaction of judgment in such action, suit, or
proceeding against him or her; provided, however, that he gives the Company an
opportunity, at its own expense, to handle and defend the same before he
undertakes to handle and defend it on his own behalf. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such persons may be entitled pursuant to the Organizational Documents, as
a matter of law, or otherwise, or any power that the Company may have to
indemnify them or hold them harmless.
12.14    Relationship to other Benefits. No payment pursuant to the Plan shall
be taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or other benefit plan of the
Company or any Affiliate except to the extent otherwise expressly provided in
writing in such other plan or an agreement thereunder.
12.15    Expenses. The expenses of administering the Plan shall be borne by the
Company and its Affiliates.
* * * * *


24

